            Case 2:16-cv-02242-KHV Document 147 Filed 02/18/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

BAC LOCAL UNION 15 WELFARE                           CASE NO: 2:16-cv-2242-JTM-GEB
FUND, ET AL.

         Plaintiffs,

v.                                                   JOINT MOTION TO STRIKE EXHIBITS
                                                     AND JOINT STIPULATION
WILLIAMS RESTORATION COMPANY,                        REGARDING REFERENCES IN
INC.,                                                PLAINTIFFS’ SUMMARY JUDGMENT
                                                     BRIEF
     and

FOX HOLDINGS, INC.,

     Defendants.

           COME NOW, Plaintiffs, BAC Local Union 15 Welfare Fund, et al., and Defendant Fox

Holdings, Inc., by and through their undersigned counsel, jointly move the Court for an order to

strike from the summary judgment record of Plaintiffs’ exhibits submitted in support of their

Motion for Partial Summary Judgment (Doc. # 139), Exhibit C, “Affidavit of Thomas Burford,

Jr.” (Doc. 142-4), and Exhibit D, “Affidavit of Fred Hover” (Doc. # 142-5). The Plaintiffs and

Fox Holdings further jointly stipulate that Exhibits C and D shall not be admitted or considered

for purposes of summary judgment and, therefore, all references to such exhibits in the Plaintiffs’

supporting brief (Doc. #140) may be disregarded by the Court.

           The Plaintiffs and Defendant Fox Holdings state in support:

           1.     Plaintiffs filed a Motion for Partial Summary Judgment (Doc. # 139) on February

11, 2019).

           2.     Plaintiffs listed in their Index of Exhibits (Doc. #141): Exhibit C: Affidavit of

Thomas Burford, Jr. (“Burford Aff.”) and Exhibit D: Affidavit of Fred Hover (“Hover Aff.”).




933369
          Case 2:16-cv-02242-KHV Document 147 Filed 02/18/19 Page 2 of 4




These exhibits were submitted to the Court at ECF Document Nos. 142-4 and 142-5,

respectively.

         3.     Exhibit C bears the date January 9, 2018. (Doc. # 142-4, ECF Page 3 of 4).

         4.     Exhibit D bears the date November 29, 2018. (Doc. # 142-5, ECF Page 3 of 3).

         5.     Neither Exhibit C nor Exhibit D was disclosed prior to filing the motion for

summary judgment by the Plaintiffs. The affiants, Mr. Burford and Mr. Hover, were not

disclosed as witnesses by Plaintiffs before filing their summary judgment motion. The Plaintiffs

assert this was due to an oversight.

         6.     To avoid having to depose these individuals, who would have to be located and

served with deposition subpoenas in advance of the summary judgment response deadline and

because of the failure to disclose the affidavits and witnesses prior to filing the motion, Plaintiffs

have agreed to retract Exhibits C and D from consideration on their motion for summary

judgment.

         7.     Defendant Fox Holdings reserves all rights it may have to contest any subsequent

disclosure of Mr. Hover and Mr. Burford by Plaintiffs for purposes of trial of this case and any

attempt to use their affidavits or testimony in other aspects of these proceedings.

         8.     To effectively retract the exhibits, Plaintiffs and Fox Holdings jointly move the

Court for an order striking Plaintiffs’ summary judgment exhibits C and D from the record.

         9.     Plaintiffs and Fox Holdings further jointly stipulate that Plaintiffs’ summary

judgment exhibits C and D may not be considered by the Court on the Plaintiffs’ motion, are

retracted from consideration on the motion, and may be not be used by any party for any purpose

related to the motion for summary judgment.

         WHEREFORE, Plaintiffs and Defendant Fox Holdings jointly move for an order of the

Court striking Plaintiffs’ Exhibit C Affidavit of Thomas Burford, Jr. and Exhibit D Affidavit of



933369
         Case 2:16-cv-02242-KHV Document 147 Filed 02/18/19 Page 3 of 4




Fred Hover from the summary judgment record, and jointly stipulate that such exhibits shall not

be admitted into the summary judgment record of evidence and not considered by the Court or

used by the parties.



                                                   FOX HOLDINGS INC., Defendant,


                                           By:     /s/ Bonnie M. Boryca
                                                   Bonnie M. Boryca, Kan. Bar No. 24635
                                                   Erickson & Sederstrom, P.C.
                                                   10330 Regency Parkway Drive
                                                   Omaha, NE 68114-3761
                                                   (402) 397-2200
                                                   boryca@eslaw.com
                                                   Attorneys for Defendant Fox Holdings, Inc.




                                                   BAC LOCAL UNION 15 WELFARE
                                                   FUND, ET AL., Plaintiffs



                                           BY:     /s/ Bradley J. Sollars________________
                                                   Bradley J. Sollars, Kan. Bar No. 21673
                                                   Arnold, Newbold, Winter & Jackson, PC
                                                   1100 Main Street, Suite 2001
                                                   Kansas City, MO 64105
                                                   (816) 421-5788
                                                   bjsollars@anwjpc.com
                                                   Attorneys for Plaintiffs




933369
          Case 2:16-cv-02242-KHV Document 147 Filed 02/18/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on February 18, 2019, a true and correct copy of the

above and foregoing Joint Motion to Strike Exhibits and Joint Stipulation Regarding References

in Plaintiffs’ Summary Judgment Brief was filed with the Court using the CM/ECF system,

which will send electronic notification and link to the filing to all counsel of record.


                                                       /s/ Bonnie M. Boryca




933369
